Citation Nr: 1101462	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
beginning March 24, 2006 for service-connected Scheuermann's 
kyphosis of the thoracic spine (thoracic spine disability).

2.  Entitlement to an evaluation in excess of 20 percent 
beginning March 24, 2006 for service-connected residuals of a 
left ankle injury (left ankle disability).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1991 to August 
1997.  

This case was remanded by the Board of Veterans' Appeals (Board) 
in September 2009 to the Department of Veterans Affairs (VA) 
Regional Office in Providence, Rhode Island (RO) for a RO 
hearing, which was conducted in December 2009.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for increased ratings for thoracic spine 
and left ankle disabilities; and he has otherwise been assisted 
in the development of his claims.

2.  The evidence since March 2005 does not show ankylosis of the 
thoracolumbar spine, intervertebral disc syndrome, limitation of 
motion with forward flexion of the thoracolumbar spine to 30 
degrees or less.  

3.  Physical examination of the left ankle in May 2006, January 
2009, and March 2010 showed a normal gait with bilateral 
dorsiflexion to at least 15 degrees and plantar flexion to at 
least 40 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
20 percent beginning March 24, 2006 for the service-connected 
thoracic spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2010).

2.  The criteria for the assignment of an evaluation in excess of 
20 percent beginning March 24, 2006 for the service-connected 
left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5270, 5271, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in April 2006, prior to adjudication, that informed him of 
the requirements to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the April 2006 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in May 2006, January 2009, and March 2010.

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issues decided on appeal.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claims, including at his December 2009 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).


Analyses of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Increased Rating Claims

The Veteran was granted service connection for thoracic spine and 
left ankle disabilities by rating decision in November 1997; a 20 
percent rating was assigned for the left ankle and a 10 percent 
rating was assigned for the thoracic spine.  Both ratings were 
effective August 21, 1997.  The left ankle disability was 
decreased to 10 percent effective March 1, 1999.  Both 
disabilities were increased to 20 percent by rating decision in 
April 2002, effective February 8, 2001.  A claim for increase for 
the thoracic and left ankle disabilities was received by VA on 
March 24, 2006.  An August 2006 rating decision proposed to 
reduce the 20 percent ratings to 10 percent.  The Veteran timely 
appealed.  A January 2007 rating decision reduced the ratings for 
the thoracic spine and left ankle disabilities to 10 percent, 
effective April 1, 2007.  A June 2009 rating decision restored 
the prior 20 percent ratings effective April 1, 2007.

The Veteran contends that the service-connected disabilities at 
issue are more severely disabling than is reflected by the 
currently assigned ratings.  Because each of these disabilities 
is not shown to manifest the symptomatology required for a higher 
rating under the rating schedule, and VA is obligated to only 
apply the applicable rating schedule to disability rating claims, 
the claims will be denied.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Arthritis due to trauma, which is established by x-ray findings, 
is to be rated as degenerative arthritis, which is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 states that 
degenerative arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or more 
minor joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Codes 
5003, 5010 (2009).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).


Thoracic Spine Disability 

Schedular Criteria

The Veteran is currently assigned a 20 percent rating for 
thoracolumbar disability under the general rating formula for 
disabilities of the spine.  He has contended, including at his 
December 2009 hearing, that this service-connected disability can 
cause pain, weakness, loss of motion, stiffness, and paresthesia.

A 50 percent evaluation is assigned for disability of the 
thoracolumbar spine when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or less 
or when there is favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent evaluation is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate V (2010).  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.  
Id. at Note (2) (2010).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4) (2010).  
The normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2010).  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2010).      

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2010).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a (2010).

Analysis

VA examination of the back in May 2006 revealed flexion to 90 
degrees, extension to 30 degrees, lateral bending to 15 degrees, 
and rotation to 20 degrees.  30 degrees on the right; lateral 
bending and rotation were to 25 degrees on the left, with pain 
occurring at 25 degrees.  There was no radiation pain on motion 
motor functioning was 5/5.  There was no additional limitation on 
repetitive use due to fatigue, weakness, or incoordination.  The 
diagnosis was Scheuermann's kyphosis of the thoracic spine.  

VA treatment records in July 2006 revealed complaints of 
recurrent back pain with spasm and low back pain with 
radiculopathy.

When examined by VA in June 2009, the Veteran walked with a good 
gait and no limp.  Motion of the back included flexion to 90 
degrees, extension to 10 degrees, and lateral bending and 
rotation to 30 degrees on either side.  The Veteran did not have 
incapacitating episodes.  There was no additional limitation on 
repetitive use due to fatigue, weakness, or lack of endurance.  
The diagnosis was kyphosis of the thoracic spine.

The Veteran testified at his personal hearing at the RO in 
December 2009 that he has back pain, poor posture, and muscle 
spasms, and that his thoracic disability prevents him from 
working as a mechanic.

X-rays of the thoracic spine in January 2010 showed minimal 
compression fracture of two mid to lower thoracic bodies, a mild 
scoliosis deformity, and mild degenerative changes.

When examined by VA in March 2010, the Veteran walked with a good 
gait and no limp.  Motion of the back included flexion to 90 
degrees, extension to 20 degrees, and lateral bending and 
rotation to 30 degrees on either side.  The Veteran did not have 
incapacitating episodes.  There was no additional limitation on 
repetitive use due to fatigue, weakness, or lack of endurance.  
It was noted that the Veteran had difficulty standing on his toes 
and rotating back on his heels.  The diagnoses were "previous 
unsubstantiated diagnosis of Sherman" and back pain of unknown 
etiology.  The examiner concluded that there was no functional 
impairment of the lower back.  

According to VA treatment records dated in June 2010, the 
Veteran's back was normal.

The medical evidence noted above does not show any of the 
elements needed for an evaluation in excess of 20 percent for the 
thoracic spine, such as limitation of active flexion of the 
thoracolumbar spine to 30 degrees or less or ankylosis of the 
entire thoracolumbar spine, either favorable or unfavorable.  In 
fact, flexion of the thoracolumbar spine was to 90 degrees on 
evaluations in May 2006, January 2009, and March 2010.  

Additionally, there is no medical evidence of intervertebral disc 
syndrome with resulting incapacitating episodes confirmed by a 
physician that would warrant evaluation under the criteria for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Consequently, a rating in excess of 20 percent for the 
lumbosacral spine is not warranted during the appeal period at 
issue under the current rating criteria for the spine.  
Despite the Veteran's complaints of radiculopathy in July 2006, 
the above evidence does not include findings of radiculopathy 
warranting a compensable evaluation for neurological abnormality 
of either lower extremity.  In fact, no functional impairment was 
found on evaluation in March 2010.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 Note (1) (2010).  

Although an increased evaluation can also be assigned for low 
back disability involving loss of motion when there is additional 
functional impairment, examinations in May 2006, January 2009, 
and March 2010 do not show any additional functional impairment 
on repetitive motion.  See DeLuca, supra.  Consequently, a rating 
in excess of 20 percent beginning March 24, 2006 is not warranted 
for thoracic spine disability.


Left Ankle Disability

Schedular Criteria

The Veteran is assigned a 20 percent evaluation for his left 
ankle disability under Diagnostic Code 5284.  He has contended, 
including at his December 2009 personal hearing, that he has pain 
and giving way of his left ankle.  

Under Diagnostic Code 5270, a 20 percent rating is warranted for 
ankylosis of the ankle in plantar flexion less than 30 degrees; 
ankylosis in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees warrants a 30 percent 
rating.  Ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion or eversion deformity, 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2010).

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and a maximum 20 
percent rating for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

Diagnostic Code 5284 assigns a 10 percent rating for a moderate 
foot injury, a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2010).
Terms such as "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2010).

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II (2010).  

Analysis

The Veteran was provided a VA evaluation of his left ankle 
disability in May 2006.  He complained of ankle pain, weakness, 
and instability.  On physical examination the Veteran's left 
ankle had 20 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  Tenderness was noted.  There was no additional 
limitation of the left ankle on repetitive use due to fatigue, 
weakness, or incoordination.  Status post surgery of the left 
ankle was diagnosed.

On VA evaluation in January 2009, dorsiflexion of the left ankle 
was to 20 degrees and plantar flexion to 40 degrees.  There was 
no additional functional limitation following repetitive use due 
to pain, fatigue, weakness, or lack of endurance.  He did not 
have any flare ups.  It was noted that varus and valgus 
angulation was markedly limited.  The diagnosis was loss of 
motion of the left ankle secondary to trauma.

The Veteran testified at his personal hearing at the RO in 
December 2009 that his ankle hurts and gives out.  

On VA evaluation in March 2010, dorsiflexion of the left ankle 
was to 15 degrees and plantar flexion to 45 degrees.  There was 
no additional functional limitation following repetitive use due 
to pain, fatigue, weakness, or lack of endurance.  There was good 
strength in the left ankle.  It was noted that he was able to 
perform varus and valgus angulation without difficulty.  The 
diagnosis was normal examination without functional impairment.

According to VA treatment records dated in June 2010, the 
Veteran's extremities were normal.

The Veteran is currently assigned the maximum schedular 
evaluation for the ankle due to limitation of motion under 
Diagnostic Code 5271.  To warrant a higher schedular rating under 
the diagnostic codes for the ankle, there would need to be 
evidence of ankylosis, meaning immobility and consolidation of a 
joint.  However, the medical findings discussed above show 
significant range of motion of the ankle without evidence of 
ankylosis.  Although a higher evaluation of 30 percent can be 
assigned for a severe foot injury under Diagnostic Code 5284, the 
disability at issue involves the ankle, rather than the foot, and 
the medical findings noted above, especially the range of motion 
findings, do not show severe impairment.   

The Board would also point out that, because the Veteran is 
currently assigned the maximum schedular rating for loss of 
motion of the ankle, a higher rating based on functional 
impairment under 38 C.F.R. §§ 4.40, 4.45 and DeLuca cannot be 
assigned.  


Conclusion

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In this case, the Veteran is competent to report his thoracic and 
ankle symptoms, which have included back pain, weakness, loss of 
motion, and paresthesia as well as left ankle pain, weakness, and 
instability.  His complaints are credible to the extent that they 
reflect pain.  The Veteran's complaints have been considered; 
however, the assigned percentage ratings are primarily based on 
the objective measurement of low back and knee motion, as 
discussed above.  Moreover, the evidence does not show the 
severity required for a higher schedular rating based on the 
applicable symptomatology under the other rating codes for either 
the thoracic spine or left knee, such as ankylosis.   

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2010).

The medical findings do not indicate that either the Veteran's 
thoracic spine or left ankle disability causes "marked" 
interference with employment.  In fact, as noted above, it was 
concluded on evaluation in March 2010 that there was no 
significant functional impairment of either the thoracic spine or 
left ankle.  There is also no evidence of frequent periods of 
hospitalization due to either service-connected disorder.  
Consequently, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation for either the 
thoracic spine or left ankle disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the evidence 
is against each of the increased rating claims on appeal, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  





ORDER

An evaluation in excess of 20 percent beginning March 24, 2006 
for service-connected thoracic spine disability is denied.

An evaluation in excess of 20 percent beginning March 24, 2006 
for service-connected left ankle disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


